Citation Nr: 1244145	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-35 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



REMAND

The Veteran served on active duty from July 1964 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the St. Petersburg, Florida RO.  

When the Veteran filed his substantive appeal in this case, he requested a hearing before a member of the Board sitting at the RO.  Such a hearing was held in September 2011.  Unfortunately, the member of the Board who conducted the hearing has since left the Board's employ.  The Veteran was informed of this development by way of a November 2012 letter, and he was given opportunity to request another hearing.  

The Veteran's reply was received in December 2012.  He asked that a videoconference hearing before a member of the Board be scheduled.  In order to accommodate the Veteran's request, the case will be returned to the RO to schedule the hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO with a member of the Board sitting in Washington D.C.  Provide the Veteran and his representative with notice and opportunity to prepare.  Return the file to the Board in advance of the hearing so that the member of the Board scheduled to conduct the hearing may prepare.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

